64 F.3d 664
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Ralph E. WILLIAMS, Jr., Plaintiff-Appellant,v.CHATTANOOGA AREA REGIONAL TRANSPORTATION AUTHORITY;  TimDugan;  Art Barnes;  Amalgamated Transit Union,Local 1212;  Gale Chambers, Defendants-Appellees.

No. 94-6372.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1995.
BEFORE:  KEITH, KENNEDY and SILER, Circuit Judges.

ORDER

1
This pro se litigant moves for the appointment of counsel and appeals a district court judgment dismissing without prejudice his complaint filed pursuant to 42 U.S.C. Sec. 2000e-5.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ralph E. Williams, Jr., brought suit alleging that the defendants engaged in a course of harassment and retaliation because he is African-American and because he previously filed a claim for relief with the Equal Employment Opportunity Commission (EEOC).  Williams alleged that the defendants' conduct was motivated by racial discrimination.  The named defendants are the Chattanooga Area Regional Transportation Authority (CARTA);  CARTA employees Tom Dugan and Art Barnes;  the Amalgamated Transit Union, Local 1212 (Union);  and Union employee Gale Chambers.  The district court dismissed the complaint without prejudice under Fed.R.Civ.P. 41(b) because Williams did not comply with the court's scheduling order of June 21, 1994.  Williams appeals that judgment and reasserts on appeal the claims set forth in his complaint.


3
A judgment dismissing a complaint pursuant to Rule 41(b) is reviewed for abuse of discretion.  Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir.1991) (citing Link v. Wabash R.R., 370 U.S. 626, 630 (1962);  Carter v. Memphis, 636 F.2d 159, 161 (6th Cir.1980));  Bishop v. Cross, 790 F.2d 38, 39 (6th Cir.1986).


4
Upon review, we conclude that the district court did not abuse its discretion.  Accordingly, Williams's motion for the appointment of counsel is denied and the district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, for the reasons set forth in the district court's memorandum opinion dated September 12, 1994.